775 N.W.2d 799 (2009)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Anthony Keith WILLIAMS, Defendant-Appellant.
Docket No. 139601. COA No. 282100.
Supreme Court of Michigan.
December 30, 2009.


*800 Order
On order of the Court, the application for leave to appeal the August 6, 2009 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.
MARILYN J. KELLY, C.J., would grant leave to appeal.